                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )                 No. 3:20-CR-044-TAV-HBG
 SHAWN GREINER,                                   )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the Court on Defendant Greiner’s Motion to Continue

 [Doc. 17], filed on July 31, 2020.

        Defendant Greiner requests for the Court to continue the October 13, 2020 trial date, as

 well as the motion and plea deadlines in this case. Defendant asserts that granting a continuance

 in the present case will serve the ends of justice by providing additional time to properly prepare

 the case and permit the parties the opportunity to make a full resolution of all pending issues.

 Defendant notes the difficulties in communication with defense counsel due to the COVID-19

 pandemic. Further, the motion states that counsel has explained the right to a speedy trial to the

 Defendant, who understands that all time between the filing of the motion and the new trial date

 will be fully excludable. The motion also relates that the Government does not object to the

 requested continuance. The parties have conferred with Chambers and agreed on a new trial date

 of March 9, 2021.




Case 3:20-cr-00044-TAV-HBG Document 18 Filed 08/19/20 Page 1 of 3 PageID #: 47
        The Court finds the Defendant’s motion to continue the trial and other deadlines to be

 unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

 trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 10] charges Defendant with attempted

 enticement, in violation of 18 U.S.C. § 2422(b), and possession of child pornography, in violation

 of 18 U.S.C. § 2252A(a)(5)(8). Assistant Federal Defender Mary Margaret Kincaid relates that

 she needs additional time to resolve pretrial matters and to prepare the case for trial. The Court

 finds that without a continuance, defense counsel would not have the reasonable time necessary to

 prepare for trial, despite counsel’s exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        Accordingly, Defendant’s unopposed motion [Doc. 17] to continue the trial date is

 GRANTED, and the trial is reset to March 9, 2021. The Court finds that all the time between the

 filing of the motion for a continuance on July 31, 2020, and the new trial date of March 9, 2021,

 is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

 § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for

 filing pretrial motions is extended to October 12, 2020. Responses to pretrial motions are due on

 or before October 26, 2020. The parties are to appear before the undersigned for a final pretrial

 conference on February 23, 2021, at 1:30 p.m. This date shall also be the deadline for concluding

 plea negotiations and providing reciprocal discovery. The Court instructs the parties that all

 motions in limine must also be filed no later than February 26, 2021. Special requests for jury

 instructions shall be submitted to the District Judge no later than March 1, 2021, and shall be

 supported by citations to authority pursuant to Local Rule 7.4.

        Accordingly, it is ORDERED as follows:

                (1) The Defendant’s Motion to Continue [Doc. 17] is GRANTED;



                                                  2

Case 3:20-cr-00044-TAV-HBG Document 18 Filed 08/19/20 Page 2 of 3 PageID #: 48
            (2) The trial of this matter is reset to commence on March 9, 2021,
            at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
            District Judge;

            (3) All time between the filing of the motion on July 31, 2020, and
            the new trial date of March 9, 2021, is fully excludable time under
            the Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for filing pretrial motions is extended to October
            12, 2020. Responses to pretrial motions are due on or before
            October 26, 2020;

            (5) The parties are to appear before the undersigned for a final
            pretrial conference on February 23, 2021 at 1:30 p.m. This date is
            also the deadline for concluding plea negotiations and for providing
            reciprocal discovery;

            (6) The Court instructs the parties that all motions in limine must be
            filed no later than February 26, 2021; and

            (7) Special requests for jury instructions shall be submitted to the
            District Judge no later than March 1, 2021, and shall be supported
            by citations to authority pursuant to Local Rule 7.4.

      IT IS SO ORDERED.


                                           ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:20-cr-00044-TAV-HBG Document 18 Filed 08/19/20 Page 3 of 3 PageID #: 49
